 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. 52nd Street Hotel Associates d/b/a Novotel New York Hotel and New York Hotel and Motel Trades Council, AFL±CIO. Case 2±CA±29660 December 16, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge filed on August 28, 1996, the General Counsel of the National Labor Relations ing that the Respondent has violated Section 8(a)(5) ing the Union's request to bargain following the 
Union's certification in Case 2±RC±21475. (Official notice is taken of the ``record'' in the representation lations, Secs. 102.68 and 102.69(g); Frontier Hotel, tions in the complaint. On November 19, 1996, the General Counsel filed a Motion for Summary Judgment. On November 21, 
ceeding to the Board and a Notice to Show Cause why the motion should not be granted. On December 3, 1996, the Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer, the Respondent admits its refusal to bargain, but attacks the validity of the certification on 
resentation proceeding. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). Accordingly, we grant the Motion for Summary Judg-
ment.1 On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business located at 226 West 52nd Street, New York, New York, has been en-viding food and lodging. Annually, the Respondent in conducting its business operations described above, de-
ity, products, goods, and materials valued at more than $5000 directly from points outside the State of New York. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(6) zation within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held December 9, 1994, the Union was certified on July 8, 1996,2 as the exclusive collective-bargaining representative of the employees in the following appropriate unit: All full-time and regular part-time employees of the Employer employed at its facility at 226 West 52nd Street, New York, New York, including tendants who worked an average of at least 4 hours per week during the preceding calendar 
quarter, lobby service agents, lead lobby service agents, guest service agents, guest service agent dinator, guest relations coordinator, night auditor, night managers, commis de cuisine, first commis 
esses, buffet persons, banquet housemen, chef de rang, commis de rang, mini bar attendant, bar-
tenders, general maintenance mechanics and lead engineers, but EXCLUDING ment employees, all Sales Department employees, 
all managerial employees (including General neering and Housekeeping Director, Front Office 
and Guest Services Director, Chef de Cuisine, 1 Member Fox did not participate in the underlying representation 
ceeding warranting a hearing. 2 321 NLRB No. 93. 322 NLRB No. 121  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD International General Manager Trainee, Director of Sales, National Director of Sales, Store Room 
Manager, Executive Secretary), house officers, on-
call housekeeping attendants who did not work an 
average of at least 4 hours per week during the 
preceding calendar quarter, all other interns, and 
guards, professional employees and supervisors as 
defined in the Act. The Union continues to be the 
exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain Since July 18, 1996, the Union has requested the Respondent to bargain, and since August 26, 1996, the stitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after August 26, 1996, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to 
cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 
F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, 52nd Street Hotel Associates d/b/a 
Novotel New York Hotel, New York, New York, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with New York Hotel and Motel Trades Council, AFL±CIO, as the exclusive bar-ing unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the 
understanding in a signed agreement: All full-time and regular part-time employees of 
the Employer employed at its facility at 226 West 52nd Street, New York, New York, including 
tendants who worked an average of at least 4 hours per week during the preceding calendar quarter, lobby service agents, lead lobby service agents, guest service agents, guest service agent 
dinator, guest relations coordinator, night auditor, night managers, commis de cuisine, first commis 
esses, buffet persons, banquet housemen, chef de rang, commis de rang, mini bar attendant, bar-tenders, general maintenance mechanics and lead 
engineers, but EXCLUDING ment employees, all Sales Department employees, all managerial employees (including General 
neering and Housekeeping Director, Front Office and Guest Services Director, Chef de Cuisine, International General Manager Trainee, Director of Sales, National Director of Sales, Store Room 
Manager, Executive Secretary), house officers, on-call housekeeping attendants who did not work an average of at least 4 hours per week during the 
preceding calendar quarter, all other interns, and guards, professional employees and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post at its facility in New York, New York, copies of the attached notice marked ``Appendix.''3 Copies of the notice, on forms provided by the Regional Director for 

spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other 3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  NOVOTEL NEW YORK HOTEL 3 material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since August 28, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. December 16, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with New York 
ing unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: 
ployed at our facility at 226 West 52nd Street, tendants, on-call housekeeping attendants who worked an average of at least 4 hours per week 
ice agents, guest service agent interns, lead guest tions coordinator, night auditor, night managers, commis de cuisine, first commis de cuisine, 
tournant, utility persons, cashier/host- esses, buffet persons, banquet housemen, chef de rang, commis de rang, mini bar attendant, bartenders, general 
maintenance mechanics and lead engineers, but EXCLUDING ees, all Sales Department employees, all manage-rector of Operations, Food and Beverage Director, Human Resources Director, Engineering and Housekeeping Director, Front Office and Guest 
Services Director, Chef de Cuisine, International tional Director of Sales, Store Room Manager, Executive Secretary), house officers, on-call 
erage of at least 4 hours per week during the pre-ceding calendar quarter, all other interns, and guards, professional employees and supervisors as 
defined in the Act. 52 STREET HOTEL ASSOCIATES D/B/A NOVOTEL NEW YORK HOTEL 